United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZENSHIP & IMMIGRATION SERVICES,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1386
Issued: March 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 21, 2016 appellant filed a timely appeal from a May 13, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument pursuant to section 501.5(b) of Board’s Rules of Procedure.
20 C.F.R. § 501.5(b). By order dated January 17, 2017, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed based on the case record. Order Denying
Request for Oral Argument, Docket No. 16-1386 (issued January 17, 2017). The Board’s Rules of Procedure
provide that any appeal in which a request for oral argument is not granted by the Board will proceed to a decision
based on the case record and any pleadings submitted. 20 C.F.R. § 501.5(b).

ISSUE
The issue is whether appellant has met his burden of proof to establish whether he
sustained Meniere’s disease and/or chronic vertigo, dizziness, migraines, and headaches causally
related to factors of his federal employment.
FACTUAL HISTORY
On May 1, 2015 appellant, then a 51-year-old immigration service officer, filed an
occupational disease claim (Form CA-2) alleging that he sustained Meniere’s disease with
chronic vertigo, dizziness, migraines, and headaches due to factors of his federal employment.
He stopped work on April 15, 2015 and returned to work on April 17, 2015.
In a report dated March 23, 2012, Dr. Namita Murthy, an otolaryngologist, evaluated
appellant for episodes of vertigo occurring twice daily. She diagnosed chronic vertigo likely
from Meniere’s disease and referred him for audiological and vestibular testing. Dr. John E.
Gooey, a Board-certified otolaryngologist, reviewed the report and concurred with Dr. Murthy’s
findings.
On July 5, 2012 Dr. Kenneth Grundfast, also a Board-certified otolaryngologist, noted
that appellant related a history of dizziness, loss of balance, and hearing loss on the right side
that began in the 1990s while he was in the military. He complained of increased symptoms with
dizziness two to three times a week. Dr. Grundfast related, “On exam[ination] nystagmus was
noted and [appellant] seemed to have difficulty tracking with his eyes and seemed to have
difficulty maintaining conjugate gaze.” He further opined, “I do not have the impression that he
has Meniere’s disease or a specific audi-vestibular system disorder. I will request consultation
with a neuroophthalmologist.”3
Dr. Gooey, in a progress report dated September 6, 2012, noted appellant’s history of
chronic vertigo beginning in 1990 while he was in the military, with episodes occurring two to
three times a week since 2005. He indicated that he had not received a definite diagnosis but
was “variously told that he has had problems with viral infection, high blood pressure, stress,
Meniere’s disease and TIA [transient ischemic attack] in the past.” Dr. Gooey advised that the
diagnosis was uncertain but noted that appellant had normal neuroimaging which showed a lack
of central pathology.
Appellant received treatment on December 18, 2012 at the emergency department from
Dr. Seth N. Schonwald, a Board-certified internist, for complaints of lightheadedness and
dizziness for the past three weeks. Dr. Schonwald noted that he had hypertension and got dizzy
after taking his medication.
On April 10, 2013 Dr. Nicolas Y. Bu-Saba, a Board-certified otolaryngologist, discussed
appellant’s history of chronic vertigo and noted that he had not received a specific diagnosis. He
determined that appellant’s symptoms suggested migraines and recommended a migraine diet.
3

An otoneurologic examination found transient nystagmus. An audiologist advised that testing showed abnormal
phase leads at certain frequencies and recommended further evaluation and a follow up “regarding positive vertebral
artery screening and positive cervical vertigo screening.”

2

Dr. Christopher Hansen, an osteopath, on October 25, 2013 related:
“[Appellant] has been seen for the symptoms of vertigo and headaches by
numerous physicians throughout the VA [Veterans Affairs] system and undergone
multiple testing modalities to find the etiology of these symptoms; however,
heretofore we have not been able to reach a diagnosis. Certainly this issue causes
large problems in [his] day-to-day life and he is going through the correct steps to
help his situation.”
In a progress report dated March 31, 2014, Dr. Raymond Finn, an internist, evaluated
appellant for complaints of dizziness.4
OWCP, on May 21, 2015, requested that appellant submit additional factual and medical
information, including a detailed report from his attending physician addressing the causal
relationship between any diagnosed condition and the implicated work factors.5
By decision dated June 25, 2015, OWCP denied appellant’s claim as he had not
submitted sufficient factual information to adequately identify the employment factors to which
he attributed his condition. It further found that the medical evidence of record failed to offer a
rationalized opinion on causation.
Appellant, on July 6, 2015, requested a telephone hearing.
In a narrative statement dated July 6, 2015, appellant indicated that he was a physician
and advised that his Meniere’s disease was “aggravated at work due to previous history and
present sign and symptoms with the said condition. The disease is associated with other medical
conditions and factors contributed to the onset and worsening of my symptoms.” Appellant
related that his chronic Meniere’s disease caused difficulty working and had comorbidities. He
advised that his Meniere’s disease was associated with viral infection, migraines, TIA, ear
infections, and hypertension, and that he had received diagnoses of Meniere’s disease, benign
paroxysmal positional vertigo, generalized anxiety disorder, and orthostatic hypotension.
Appellant maintained that he had continued symptoms of dizziness, headaches, migraines, and
vertigo.
At the hearing, held on March 9, 2016, appellant described Meniere’s disease. He related
that activities at work contributed to his condition. Appellant indicated that working on cases,
including performing research from 2005 to 2015, aggravated his condition. The hearing
representative advised him that he needed to submit medical evidence explaining how such
duties caused or contributed to his condition.
In a March 15, 2016 statement, appellant provided a history of his medical conditions
from 1991 onward. He asserted that work aggravated his Meniere’s disease and that his
symptoms increased at work “due to activities and other unknown etiologies.”
4

The record also contains a page from an undated report noting hospital admission for hypertension, anxiety,
chronic vertigo, and TIA.
5

Audiological testing performed June 8, 2015 indicated that appellant might have hearing loss. A letter dated
June 8, 2015 from a psychology intern indicated that appellant participated in pain management meetings.

3

By decision dated May 13, 2016, OWCP’s hearing representative affirmed the June 25,
2015 decision. She found that appellant had established the occurrence of the work factors to
which he attributed his condition, but did not submit medical evidence supporting that
employment caused or contributed to his condition.
On appeal appellant argues that the medical evidence shows that he had multiple
diagnoses and that his condition had comorbidities.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;8 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;9 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.10
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant,11 must be one of reasonable medical certainty12 explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.13

6

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

7

See Ellen L. Noble, 55 ECAB 530 (2004).

8

Michael R. Shaffer, 55 ECAB 386 (2004).

9

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

10

Beverly A. Spencer, 55 ECAB 501 (2004).

11

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

12

John W. Montoya, 54 ECAB 306 (2003).

13

Judy C. Rogers, 54 ECAB 693 (2003).

4

ANALYSIS
Appellant alleged that employment activities, including research and case work, caused
or contributed to his Meniere’s disease with associated headaches, migraines, vertigo, and
dizziness. OWCP accepted the occurrence of the claimed work factors. The issue, therefore, is
whether the medical evidence of record establishes causal relationship between the claimed work
factors and the medical conditions.
The Board finds that appellant has not established that his diagnosed conditions are
causally related to the accepted factors of employment. Appellant failed to submit any medical
evidence containing an opinion on causal relationship.
On March 23, 2012 Dr. Murthy discussed appellant’s history of vertigo since the 1980s.
She diagnosed chronic vertigo likely due to Meniere’s disease. Dr. Gooey concurred with
Dr. Murthy’s findings. Appellant received treatment from Dr. Grundfast on July 5, 2012 for
dizziness. Dr. Grundfast did not believe that appellant had Meniere’s disease and referred him
for an ocular examination. On September 6, 2012 Dr. Gooey evaluated appellant for chronic
vertigo beginning in 1990 while he was in the military, noting that he had received a variety of
diagnoses including a TIA, high blood pressure, stress, Meniere’s disease, and a viral infection.
He opined that the diagnosis was uncertain and indicated that neuroimaging was normal.
Dr. Schonwald treated appellant in the emergency room on December 18, 2012 for dizziness.
None of these physicians addressed the cause of his condition or its relationship to his federal
employment. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.14
On April 10, 2013 Dr. Bu-Saba noted that appellant had a history of chronic vertigo with
no definite diagnosis. He opined that his symptoms suggested a migraine. On October 25, 2013
Dr. Hansen advised that physicians had not specifically found the cause of appellant’s headaches
and vertigo. He noted that the condition resulted in difficulty for appellant in performing his
daily activities. On March 31, 2014 Dr. Finn treated appellant for dizziness. None of the
physicians addressed whether a causal relationship existed between a diagnosed condition and
the identified work factors. Appellant has the burden of proof to submit medical evidence from
his physician reviewing the factors of employment identified as causing his condition and
explaining how, with medical rationale, employment factors caused or aggravated any diagnosed
condition.15 He has not submitted such evidence and thus failed to meet his burden of proof.
On appeal appellant contends that the medical evidence supports that he has numerous
diagnoses and that his disease has comorbidities. Again, however, he failed to submit medical
evidence addressing whether particular employment activities caused or aggravated a diagnosed
condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
14

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

15

See D.W., Docket No. 14-0662 (issued June 23, 2014); Robert Broome, 55 ECAB 339 (2004).

5

CONCLUSION
The Board finds that appellant has not established Meniere’s disease and/or chronic
vertigo, dizziness, migraines, and headaches as causally related to factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the May 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

